Citation Nr: 1721946	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  12-18 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for bipolar disorder type 2, with dysthymic disorder and insomnia, currently evaluated as 50 percent disabling, prior to October 3, 2016.

2.  Entitlement to an effective date prior to April 20, 2010, for the evaluation assigned for bipolar disorder type 2, with dysthymic disorder and insomnia, to include consideration of whether there was clear and unmistakable error (CUE) in a June 2002 rating decision.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force from July 1998 to August 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Board notes that the Veteran requested a hearing before a Veterans Law Judge in Washington, D.C.  However, in a statement dated May 2013, the Veteran, through his representative, cancelled his hearing request. As such, the Veteran's hearing request has been withdrawn.  See 38 C.F.R. § 20.704(e).

In December 2014, the Board issued a decision denying a rating in excess of 50 percent for the Veteran's service-connected bipolar disorder.  The Board also remanded the issues of entitlement to an effective date prior to April 20, 2010 for the assigned evaluation for his service-connected bipolar disorder, to include whether there was CUE in a June 2002 rating decision, and entitlement to a TDIU.

The Veteran appealed the Board's December 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  By a September 2015 Order, the Court granted a joint motion for partial remand (JMR) vacating the portion of the December 2014 decision that denied a higher rating for the Veteran's bipolar disorder, and remanded the matter for action consistent with the terms of the JMR.

The Board issued a decision in December 2015 denying a rating in excess of 50 percent for the Veteran's bipolar disorder.  In addition, the Board noted that the development directed in the December 2014 remand for the other appellate issues had not been completed and had not been certified back to the Board for re-adjudication.  He appealed that decision to the Court, which by a June 2016 Order granted a JMR that vacated the December 2015 decision's denial of a higher rating for the bipolar disorder and remanded the issue for action consistent with the JMR.

The Board once again remanded the Veteran's claim for an increased rating for the Veteran's bipolar disorder in August 2016.  The Board again noted that the development with respect to an earlier effective date claim prior to April 20, 2010 for the assigned evaluation for his service-connected bipolar disorder, to include whether there was CUE in a June 2002 rating decision, and entitlement to a TDIU had not been completed.   

In a February 2017 rating decision, the RO granted an increased rating of 100 percent for the Veteran's bipolar disorder type 2, with dysthymic disorder and insomnia, effective October 3, 2016.  The RO most recently issued a supplemental statement of the case in February 2017, only addressing the Veteran's increased rating claim for bipolar disorder type 2, with dysthymic disorder and insomnia.  The case has been recertified back to the Board. 

The issues of entitlement to an effective date prior to April 20, 2010, for the evaluation assigned for bipolar disorder type 2, with dysthymic disorder and insomnia, to include consideration of whether there was CUE in a June 2002 rating decision, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to October 3, 2016, the Board finds that the Veteran's bipolar disorder type 2, with dysthymic disorder and insomnia has resulted in occupational and social deficiencies in most areas. 



CONCLUSION OF LAW

Prior to October 3, 2016, the criteria for a rating of 70 percent rating, but no higher, for bipolar disorder type 2, with dysthymic disorder and insomnia, have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.21, 4.126, 4.130, DC 9432 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has referenced no such records, and all pertinent records have been obtained.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service treatment records, VA examination reports, and the Veteran's written assertions.  Moreover, the Board has reviewed the Veteran's Virtual VA claims file and Veterans Benefits Management System (VBMS) file.  

Next, the Veteran was afforded VA examinations for his bipolar disorder type 2, with dysthymic disorder and insomnia, in October 2010, December 2011, and October 2016.  The duty to assist does not require that a claim be remanded solely because of the passage of time as an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's bipolar disorder type 2, with dysthymic disorder and insomnia, since the most recent VA examinations.  The Veteran and his representative have not made such allegations. The Board finds the examinations to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran (including eliciting a history from him), and provided the information necessary to evaluate his disability under the applicable rating criteria.

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  The Board should consider only those factors contained in the rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is currently assigned a 50 percent rating for his service-connected bipolar disorder type 2, with dysthymic disorder and insomnia.  38 C.F.R. § 4.130, Diagnostic Code 9432 (2016).  In a February 2017 rating decision, the RO granted an increased rating of 100 percent for the Veteran's bipolar disorder type 2, with dysthymic disorder and insomnia, effective October 3, 2016.  Based on a review of the record, the Board finds that a 70 percent rating for his bipolar disorder type 2, with dysthymic disorder and insomnia is warranted, prior to October 3, 2016.

Under this diagnostic code, a 50 percent rating is warranted when there is occupational and social impairment, but with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete task); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

The maximum rating of 100 percent requires total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The specified factors for each incremental psychiatric rating are not requirements for a particular rating but are examples providing guidance as to the type and degree of severity, or their effects on social and work situations.  Thus, the analysis should not be limited solely to whether the symptoms listed in the rating scheme are exhibited.  Rather, consideration must be given to factors outside the specific rating criteria in determining the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

The classification outlined in the portion of VA's Schedule for Rating Disabilities that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, of the American Psychiatric Association (DSM-5).  38 C.F.R. § 4.130 (2016). 

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness. Richard v. Brown, 9 Vet. App. 266, 267 (1996).  However, during the pendency of this claim, effective August 4, 2014, the DSM-IV was superseded by a new fifth edition that significantly changed diagnostic metrics for mental illnesses. In pertinent part, the DSM-5 eliminated the GAF scores used in the DSM-IV.  It was recommended that the GAF be dropped from DSM-5 for several reasons, including its lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice.  However, as the current claim was received prior to August 4, 2014, the GAF scores will be considered in accordance with DSM-IV to the extent GAF scores are offered. 

GAF scores included in the record are a scale reflecting the 'psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.'  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Id.  

A GAF of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 41-50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

A review of the evidence reflects that a rating of 70 percent is warranted throughout the appeal period, prior to October 3, 2016.   

At the Veteran's October 2010 VA examination, he reported that his mood is usually sad.  He reported that he had mood changes.  He stated that he usually has a couple of days when he argues a lot, spends a lot of money, has an increased interest in sex, and sometimes is extremely happy and euphoric.  He also had long periods lasting months when he was extremely depressed.  He reported that he has no friends, and does not talk to any of his family.  He stated that he lives with a roommate and for leisure plays a lot of video games.  

A mental status examination at that time reflected that he had normal orientation. Appearance, hygiene, and behavior were appropriate.  His affect was mildly flattened.  Communication, speech, concentration, thought processes, judgment, and abstract thinking were normal.  Panic attacks, delusions, and hallucinations were absent. Suspiciousness was present somewhat.  The Veteran reported that he did have passive thoughts about killing himself.  Mild difficulties with forgetfulness were reported but were not shown on examination.  The Veteran denied homicidal ideation.  A GAF score of 48, reflecting serious symptoms, was noted. 

The examiner diagnosed alcohol abuse, bipolar disorder, type 2, and sleep disorder.  The examiner opined that the Veteran's alcohol abuse is currently severe and quite significant and has significantly affected the Veteran's functioning including his employment and social interactions.  Although the examiner first noted that the onset of the Veteran's alcohol abuse is not directly due to the diagnosis of bipolar disorder, the examiner then opined that it is more likely than not that at this time the alcohol abuse is related to the Veteran's bipolar disorder.  

At a December 2011 VA examination, the Veteran reported that he had been dismissed from his job because of a conflict with a coworker.  He reported that he was actively job hunting at the time of the exam.  He reported that his mental status was somewhat worse because he had no job.  His symptoms included depressed mood, anxiety, chronic sleep impairment, mild memory loss, and disturbances of motivation and mood. His GAF was 60.

In a February 2013 VA treatment record, the Veteran reported that he was living with a friend.  A March 2015 VA treatment record reflected that he had been prescribed an emotional support dog.  

The Veteran underwent an additional examination in October 2016.  He was subsequently awarded an increased rating of 100 percent based on the examination, effective the date of the examination.  The VA examiner diagnosed the Veteran with bipolar disorder, type 2, severe alcohol abuse with dependence secondary to bipolar disorder, and cannabis abuse in remission secondary to bipolar disorder.  The VA examiner noted that his mental diagnosis resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood disorder.  The VA examiner did not indicate he had total occupational and social impairment.

Following a review of the extensive evidence, the Board finds that the Veteran's bipolar disorder type 2, with dysthymic disorder and insomnia, has been most consistent with a 70 percent disability rating, not the 50 percent disability rating currently assigned, prior to October 3, 2016.  Although some treatment records appear to reflect milder psychiatric symptomatology, the majority of the voluminous treatment records are more consistent with a 70 percent disability rating.  Accordingly, and based on these findings, the Board finds that a 70 percent rating is warranted, throughout the period on appeal, prior to October 3, 2016. 

Nevertheless, the Board finds that a rating in excess of 70 percent is not warranted for any period during the pendency of the claim, prior to October 3, 2016, as the Veteran's symptomatology does not manifest as total occupational and social impairment, due to such symptoms as (for example only): gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

The Veteran's reported social functioning has been fairly consistent throughout the period on appeal, with social isolation and some interaction (with a roommate).  Thus, while limited, he was still able to continue relationships with some people, prior to October 3, 2016.  Although he experienced unemployment prior to October 3, 2016, a rating of 100 percent is only warranted for both total social and total occupational impairment.  The Board concludes the criteria for a 100 percent rating, prior to October 3, 2016, for dysthymic disorder and insomnia were not met. 38 C.F.R. § 4.130, DC 9432.  His own statements regarding how his bipolar disorder impacts him, overall, would provide additional evidence against this claim, clearly indicating the level of symptomatology cited within the 100 percent rating, prior to October 3, 2016, had not been met in this case. 

In summary, while the Veteran is significantly socially limited by his service-connected bipolar disorder type 2, with dysthymic disorder and insomnia, the evidence, prior to October 3, 2016, fails to show that this impairment is "total" so as to warrant a 100 percent rating.  Based on the foregoing discussion, the Board finds that Veteran's bipolar disorder type 2, with dysthymic disorder and insomnia, more nearly approximate the rating criteria for 70 percent rating during all periods on appeal.  

In reaching its decision, the Board has considered the benefit of the doubt rule.  However, the preponderance of the evidence reflects that the Veteran's symptomatology more closely approximates that contemplated by a 70 percent evaluation, prior to October 3, 2016.  Therefore, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Additionally, with respect to an extraschedular rating under 38 C.F.R. § 3.321 for his increased disability claim, the applicable rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  The rating criteria are thus adequate to evaluate the disability, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board further notes that, under Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  


ORDER

A 70 percent rating, but no more, for bipolar disorder type 2, with dysthymic disorder and insomnia, prior to October 3, 2016 (and for the entirety of that appeal period), is granted, subject to the laws and regulations governing the award of monetary benefits.  


REMAND

As noted in a December 2014 BVA remand, in November 2010 the Veteran filed a claim for an earlier effective date for the evaluation assigned for bipolar disorder type 2, with dysthymic disorder and insomnia, stating that his 50 percent disability evaluation should be retroactively dated to his initial claim on August 2000 due to an error made by the VA examiner.  Accordingly, a May 2012 supplemental statement of the case adjudicated the Veteran's claim for an earlier effective date.  In a May 2013 Written Brief Presentation, the Veteran's representative cited VA regulations regarding CUE in support of the Veteran's claim for an earlier effective date.  Additionally, it was noted that the evidence of record raised the issue of entitlement to TDIU.  These issues were both remanded for further development. 

On remand, the RO was instructed to conduct all appropriate notification and development, to include providing the Veteran with proper notice obtaining any pertinent outstanding treatment records, and affording him a VA examination to determine the effect of his service-connected disabilities on his employability.  Additionally, the RO was instructed to adjudicate the Veteran's claim for an effective date prior to April 20, 2010, for the evaluation assigned for bipolar disorder type 2, with dysthymic disorder and insomnia, to include consideration of whether there was CUE in a June 2002 rating decision.  This development has not yet been completed.  The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following actions:

1.  Adjudicate the Veteran's claim for an effective date prior to April 20, 2010, for the evaluation assigned for bipolar disorder type 2, with dysthymic disorder and insomnia, to include consideration of whether there was CUE in a June 2002 rating decision.

2.  Issue a notice letter that includes an explanation as to the information and evidence needed to establish a claim for a TDIU.

3.  Send the Veteran a VA Form 21-8940, Veteran's Application for Increased Compensation Based Upon Unemployability, and request that he complete it in its entirety.

4.  Review the Veteran's claims file and undertake any additional necessary development to adjudicate the claim for TDIU. This may include attempting to obtain records, whether VA or private (after securing any required authorization). It also may include ordering a VA medical examination and/or opinion. 

5.  After the above actions have been completed, adjudicate the claim for TDIU.

6.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, issue a supplemental statement of the case that includes the law and regulations pertinent to CUE and TDIU claims. Return the case to the Board for further appellate review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


